 

Exhibit 10.1

Execution Version

MASTER AGREEMENT

dated as of November 2, 2010

among

VONAGE AMERICA INC.

and

VONAGE HOLDINGS CORP. (“HOLDINGS”),

as Borrowers,

VARIOUS LOCKUP PARTIES,

VARIOUS CONSENTING FIRST LIEN LENDERS,

CERTAIN SUBSIDIARIES OF HOLDINGS,

as Guarantors

and

SILVER POINT FINANCE, LLC,

as First Lien Agent and Second Lien Agent

 

 

Agreed Repayment Transaction

First Lien Amendment

Second Lien Amendment

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

              Page   1.    Definitions      4    2.    Covenants of the Lockup
Parties      4       (a)   Agreed Repayment Transaction      4       (b)  
Restriction on Right to Assign      4    3.    Covenants of the Borrowers      4
      (a)   Public Announcement      5       (b)   Indemnification      5      
(c)   Compensation      5       (d)   No Other Compensation      5       (e)  
M&A Make-Whole      6       (f)   No Other Offers      6       (g)   Further
Assurances      6       (h)   Expenses      7       (i)   First Lien Consent
Solicitation Period      7    4.    Representations and Warranties of the
Borrowers      7       (a)   Organization; Requisite Power and Authority; Due
Authorization      7       (b)   No Conflict      7       (c)   Binding
Obligation      8       (d)   Representations True      8       (e)   No
Defaults      8       (f)   No Other Compensation      8       (g)   M&A
Transactions      8       (h)   First Lien Consent Solicitation      9    5.   
Amendment of Original First Lien Credit Agreement      9       (a)   First Lien
Amendment      9       (b)   Conditions to Effectiveness of the First Lien
Amendment      9       (c)   First Lien Amendment Fee Credit      9    6.   
Amendment of Original Second Lien Credit Agreement      9       (a)   Second
Lien Amendment      9       (b)   Conditions to Effectiveness of the Second Lien
Amendment      9       (c)   Second Lien Modification Fee Partial Credit      10
   7.    Conditions Precedent to this Agreement      10       (a)   Master
Agreement Documents      10       (b)   Resolutions; Good Standing      10      
(c)   Opinion of Counsel to the Borrowers      10       (d)   Payment of Fees
and Expenses      10    8.    Conditions Precedent to Agreed Repayment
Transaction      11       (a)   Refinancings      11       (b)   Representations
and Warranties      11   



--------------------------------------------------------------------------------

   (c)   Officers Certificate      11       (d)   Agreed Repayment Notice     
11       (e)   Opinion of Counsel to the Borrowers      12       (f)   Fees and
Expenses      12       (g)   Master Agreement in Effect      12    9.   
Termination Events      12       (a)   Termination Events      12       (b)  
Effect of Termination      13    10.    Defaults; Remedies      13    11.   
Agents      13       (a)   Agency Provisions Incorporated by Reference      13
      (b)   No Action Without Requisite Lender Consent      14       (c)   Third
Lien Agent Resignation      14       (d)   Agents Not Required to Consent     
14       (e)   Release Documents      14    12.    Automatic Termination      14
   13.    Acknowledgment, Consent and Reaffirmation      14    14.   
Miscellaneous      15       (a)   Amendments      15       (b)   Independent
Analysis      16       (c)   Survival      16       (d)   No Waiver; Remedies
Cumulative      16       (e)   Severability      17       (f)   Successors and
Assigns Generally      17       (g)   Counterparts      17       (h)   Headings
     17       (i)   APPLICABLE LAW      17       (j)   CONSENT TO JURISDICTION
     17       (k)   WAIVER OF JURY TRIAL      18       (l)   Advertising and
Publicity      18       (m)   Certain Credit Agreement Provisions Incorporated
by Reference      19       (n)   Entire Agreement      19   

 

  Annex A    Certain Definitions   Exhibit A    Form of Joinder Agreement  
Exhibit B    First Lien Amendment   Exhibit C    Second Lien Amendment   Exhibit
D    Form of Borrowers’ Counsel Opinion (Master Agreement Effective Date)  
Exhibit E    Form of Borrowers’ Counsel Opinion (Agreed Repayment Closing Date)

 

-3-



--------------------------------------------------------------------------------

 

MASTER AGREEMENT

MASTER AGREEMENT (as may be amended, supplemented or otherwise modified from
time to time, this “Agreement”), dated as of November 2, 2010, is made by and
among (i) Vonage Holdings Corp. (“Holdings”) (ii) Vonage America Inc. (“Vonage”,
and together with Holdings, the “Borrowers”), (iii) each of the Persons listed
on the signature pages hereto as a Second Lien Lender (collectively, and
together with each Eligible Assignee who signs a joinder to this Agreement in
accordance with Section 2(b) hereof, the “Lockup Parties” and each a “Lockup
Party”), (iv) Silver Point Finance LLC (“Silver Point”), in its capacity as the
Administrative Agent under the First Lien Credit Agreement (the “First Lien
Agent”), (v) Silver Point, in its capacity as the Administrative Agent under the
Second Lien Credit Agreement (the “Second Lien Agent”), (vi) each of the Persons
listed on the signature pages hereto as a First Lien Lender, including after
giving effect to Section 3(i) hereof (collectively, the “Consenting First Lien
Lenders” and each a “Consenting First Lien Lender”) and (vii) for purposes of
the Acknowledgment, Consent and Reaffirmation set forth at Section 13 hereof,
certain subsidiaries of Holdings, as Guarantors, the (“Guarantors”).

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein shall have the meanings assigned
in Annex A hereto, and if not otherwise defined therein shall have the meanings
assigned in the Second Lien Credit Agreement.

2. Covenants of the Lockup Parties.

(a) Agreed Repayment Transaction. Each Lockup Party agrees, subject to the terms
and conditions set forth in this Agreement, to accept the Repayment Amount from
the Borrowers in full in cash on a single occasion on any Business Day on or
before the Option Period End Date as repayment and satisfaction in full of all
Second Lien Loans owed to such Lockup Party. Payment of the Repayment Amount in
full in cash on or before the Option Period End Date and satisfaction of the
other conditions described herein will constitute satisfaction and repayment in
full of all outstanding Second Lien Loans.

(b) Restriction on Right to Assign. Each Lockup Party agrees not to sell, assign
or transfer its Second Lien Loans pursuant to Section 10.6(c) of the Second Lien
Credit Agreement prior to the earlier to occur of (x) the first day following
the Option Period End Date and (y) the termination of this Agreement by the
Second Lien Agent pursuant to Section 9 hereof, except to an Eligible Assignee
who signs a joinder to this Agreement substantially in the form of Exhibit A
hereto, pursuant to which such Eligible Assignee agrees to become a Lockup Party
hereunder. Any such transfers of Second Lien Loans shall otherwise be subject to
Section 10.6(c) through (g) of the Second Lien Credit Agreement. Nothing herein
shall be deemed to modify the Second Lien Lenders rights and obligations with
respect to existing participations or sales of participations in the Second Lien
Loans after the Master Agreement Effective Date. It being understood that any
such participations shall be governed by Section 10.6(h) of the Second Lien
Credit Agreement, and further that no holders of any such participations, other
than Affiliates of Second Lien Lenders granting any such participation, shall be
entitled to require any Second Lien Lender to take or omit to take any action
under this Agreement unless Section 10.6(h) of the Second Lien Credit Agreement
expressly permits participant voting with respect to such action.



--------------------------------------------------------------------------------

 

3. Covenants of the Borrowers.

(a) Public Announcement. The Borrowers agree to file a Form 8-K or, if
permitted, a Form 10-Q (the “Required Filing”) announcing entry into this
Agreement, and attaching a copy of this Agreement (together with exhibits) as an
exhibit thereto, within four (4) Business Days after execution of this
Agreement. The Borrowers agree to provide the Second Lien Agent with a draft of
the Required Filing no less than two (2) Business Days prior to the filing
thereof and the Second Lien Agent shall have a reasonable opportunity to comment
on the text of the draft Required Filing prior to the filing thereof. The
Borrowers shall consider the Second Lien Agent’s comments on the draft Required
Filing in good faith.

(b) Indemnification. In accordance with Section 10.3 (Indemnity) of the Second
Lien Credit Agreement (incorporated herein by reference pursuant to Sections
14(m) hereof) and to the extent required by the terms thereof as so
incorporated, the Borrowers agree to indemnify the First Lien Agent, the Second
Lien Agent, the First Lien Lenders and the Second Lien Lenders against any
Indemnified Liabilities arising in connection with this Agreement and the other
Master Agreement Transactions. It being understood that with respect to the New
Credit Facilities, this Section 3(b) shall only apply to liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements imposed on, incurred by, or asserted against the First Lien Agent,
Second Lien Agent or any First Lien Lenders or Second Lien Lenders, in their
capacities as parties to the Credit Agreements.

(c) Compensation. The Borrowers agree to pay: (i) all fees specified in the
Agent Fee Letter in the amounts and at the times specified therein to the Second
Lien Agent for its own account, and the Initial Portion payable thereunder shall
be payable upon execution of this Agreement and as a condition to effectiveness
hereof, (ii) the Effective Date First Lien Amendment Fee to the First Lien Agent
for pro rata distribution to the Initial Consenting First Lien Lenders, payable
upon execution of this Agreement and as a condition to effectiveness hereof,
(iii) any Additional First Lien Amendment Fees to the First Lien Agent for
distribution to any Additional Consenting First Lien Lenders, payable upon any
such Additional Consenting First Lien Lender’s delivery of a counterpart to this
Agreement during the First Lien Consent Solicitation Period, and (iv) the Second
Lien Modification Fee to the Second Lien Agent for pro rata distribution to the
Second Lien Lenders, payable upon execution of this Agreement and as a condition
to effectiveness hereof. The Borrowers agree that the Initial Portion (as
defined in the Agent Fee Letter), the First Lien Amendment Fees and the Second
Lien Modification Fee are each fully earned (regardless of whether any of the
Master Agreement Transactions are completed or this Agreement is terminated
pursuant to Section 9 or 12 hereof) by the Second Lien Agent, the Consenting
First Lien Lenders and Second Lien Lenders, as applicable, on and as of the
Master Agreement Effective Date, and once paid such fees shall not be refundable
under any circumstances; provided, however, that in accordance with the terms of
Sections 5(c) and 6(c) hereof the First Lien Amendment Fees and a portion of the
Second Lien Modification Fee shall be creditable against the amount required to
be repaid by the Borrowers in connection with the repayment of the First Lien
Loans and Second Lien Loans, respectively, if the Agreed Repayment Transaction
is consummated in accordance with the terms of this Agreement.

(d) No Other Compensation. The Borrowers agree (i) not to pay any compensation
to any Second Lien Lender, in its capacity as a Second Lien Lender, in
connection with this Agreement, any joinder hereto, the Second Lien Amendment or
the Agreed Repayment Transaction, unless equal compensation is paid to all
Lockup Parties, and (ii) not to pay any compensation to any First Lien Lender,
in its capacity as a First Lien Lender, in connection with this Agreement, any
joinder hereto, the First Lien Amendment or

 

-5-



--------------------------------------------------------------------------------

the Agreed Repayment Transaction, unless equal compensation has been paid to all
Consenting First Lien Lenders.

(e) M&A Make-Whole.

(i) The Borrowers agree that if an M&A Transaction of any type is consummated
(including entry into any sales, licensing or other arrangements providing
Holdings or any of its Subsidiaries with substantially the same economic and/or
other benefits of a consummated M&A Transaction) during the M&A Make-Whole
Period, the Borrowers shall make an additional cash payment (the “M&A
Make-Whole”) to the Lockup Parties in an aggregate amount equal to $9,000,000,
which payment shall be made to the Second Lien Agent for pro rata distribution
to the Lockup Parties, unless each of the following conditions have been met:
(x) no VG Party had any Qualifying Discussions about that or any other type of
M&A Transaction with any counterparty to such M&A Transaction (or with any
Affiliate of any such counterparty or any officer, director, senior employee,
consultant or advisor of any such counterparty or Affiliate, in each case to the
extent such Person is acting on behalf of the counterparty to such M&A
Transaction) during the period commencing on November 2, 2009 through June 30,
2011, (y) no VG Party had initiated contact with any Person or begun any process
towards that or any other M&A Transaction during the period commencing on
November 2, 2009 through June 30, 2011, and (z) the Borrowers have delivered a
Notice of Proposed Transaction to the Lockup Parties.

(ii) Notwithstanding the foregoing, if a Notice of Proposed Transaction meeting
all requirements of the definition thereof is not delivered by the Notice
Deadline with respect to an M&A Transaction, the M&A Make-Whole shall be payable
by the Borrowers upon consummation of such M&A Transaction regardless of whether
the conditions in clauses (x) and (y) of Section 3(e)(i) have been satisfied.

(iii) If following receipt of a Notice of Proposed Transaction stating that no
M&A Make-Whole will be payable, Second Lien Agent advises the Borrowers in
writing that the Second Lien Agent believes the M&A Make-Whole may be payable,
either (x) within three (3) Business Days of such notice from Second Lien Agent,
the Borrowers shall provide Second Lien Agent with written evidence (in form and
substance reasonably satisfactory to Second Lien Agent) that the Borrowers have
informed the counterparty to such M&A Transaction that Second Lien Agent
believes an M&A Make-Whole may be owed to the Lockup Parties, or (y) if no such
evidence is provided to Second Lien Agent within such time period, the Borrowers
agree that the Second Lien Agent may send a written notice to such counterparty
stating that the Second Lien Agent believes an M&A Make-Whole payment may be
owed to the Lockup Parties.

(f) No Other Offers. The Borrowers agree not to repay or repurchase any Second
Lien Loans at any time except (i) as contemplated by this Agreement, and (ii) in
connection with mandatory prepayments required under the Second Lien Credit
Agreement; provided that after the earlier to occur of (x) the Option Period End
Date if the Agreed Repayment Transaction is not consummated by such date, and
(y) the termination of this Agreement pursuant to Section 9 hereof, voluntary
prepayments of Second Lien Loans may be made in accordance with the terms of the
Original Second Lien Credit Agreement.

(g) Further Assurances. For so long as any obligations of any party hereto
continue hereunder, each Borrower will, at its expense, promptly provide the
Second Lien Agent and the Lockup Parties with the following information upon
reasonable request by the

 

-6-



--------------------------------------------------------------------------------

Second Lien Agent or any Lockup Party: (i) information related to the Master
Agreement Transactions and any matters reasonably related thereto, including any
repayments or repurchases of Second Lien Loans or any other compensation paid to
any Second Lien Lender, in its capacity as a Second Lien Lender, or to any First
Lien Lender, in its capacity as a First Lien Lender, in connection with the
Master Agreement Transactions; provided that the Borrowers shall not be required
to provide information regarding the New Credit Facilities after the closing of
an Agreed Repayment Transaction except as such information may relate to the
Master Agreement Transactions arising prior to the Agreed Repayment Closing
Date; and (ii) information related to any announced M&A Transaction and factual
matters related to any prior Qualifying Discussions or contacts or process
relevant to establish whether an M&A Make-Whole is payable in connection with
such announced M&A Transaction, provided that material non-public information
regarding any such M&A Transaction shall be subject to the confidentiality
provisions of the Second Lien Credit Agreement.

(h) Expenses. In accordance with Section 10.2 (Expenses) of the Second Lien
Credit Agreement (incorporated herein by reference pursuant to Sections 14(m)
hereof) and to the extent required by the terms thereof as so incorporated, the
Borrowers agree to promptly, and in any event within five (5) days after written
demand therefore, pay costs, fees and other expenses incurred or arising in
connection with this Agreement and the other Master Agreement Transactions
(other than the New Credit Facilities).

(i) First Lien Consent Solicitation Period. Promptly upon the execution of this
Agreement, the Borrowers agree to provide an executed copy of this Agreement to
all First Lien Lenders not otherwise party to this Agreement as of the Master
Agreement Effective Date, and to give each such First Lien Lender a period of
five (5) Business Days from such First Lien Lender’s receipt of the executed
copy of this Agreement (the “First Lien Consent Solicitation Period”) to consent
to the First Lien Amendment contemplated hereby and to sign this Agreement as a
Consenting First Lien Lender hereunder. Each additional First Lien Lender that
delivers a counterpart to this Agreement shall be entitled to receive an
Additional First Lien Amendment Fee on the date such First Lien Lender delivers
its counterpart to this Agreement. Each such counterpart received during the
First Lien Consent Solicitation Period shall be deemed effective as of the
Master Agreement Effective Date.

4. Representations and Warranties of the Borrowers. Each Borrower represents and
warrants to the First Lien Agent, the Second Lien Agent, each Second Lien Lender
and each First Lien Lender that the following statements are true and correct:

(a) Organization; Requisite Power and Authority; Due Authorization. Each
Borrower (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and (b) has all requisite power and
authority to enter into the Master Agreement Documents to which it is a party
and carry out the transactions contemplated thereby and to make the payments and
repayments required to be made by it thereunder. The execution, delivery and
performance of the Master Agreement Documents have been duly authorized by all
necessary action on the part of each Borrower that is a party thereto (including
receipt of such Borrower’s board approval for the Master Agreement Transactions
(other than the New Credit Facilities)).

(b) No Conflict. The execution, delivery and performance by each Borrower of the
Master Agreement Documents to which it is party and the consummation of the
transactions contemplated by the Master Agreement Documents do not and will not

 

-7-



--------------------------------------------------------------------------------

(a) violate any provision of (i) any material law or any governmental rule or
regulation applicable to Holdings or any of its Subsidiaries, (ii) any of the
Organizational Documents of Holdings or any of its Subsidiaries, or (iii) any
material order, judgment or decree of any court or other agency of government
binding on Holdings or any of its Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Credit Agreement (as amended on the Master Agreement Effective Date)
or any other material Contractual Obligation of Holdings or any of its
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Holdings or any of its Subsidiaries;
(d) result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any material permit, license, authorization or
approval applicable to its operations or any of its properties or (e) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any material Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which have been obtained on
or prior to the Master Agreement Effective Date and disclosed in writing to the
First Lien Agent and the Second Lien Agent.

(c) Binding Obligation. Each Master Agreement Document has been duly executed
and delivered by each Borrower that is a party thereto and is the legally valid
and binding obligation of such Borrower, enforceable against such Borrower in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

(d) Representations True. The representations and warranties contained in each
Credit Agreement are true and correct on and as of the date of this Agreement in
all material respects (except such representations and warranties that by their
terms are qualified by materiality or Material Adverse Effect, which
representations and warranties shall be true and correct in all respects) to the
same extent as though made on and as of the date of this Agreement (or to the
extent such representations and warranties specifically relate to an earlier
date, on and as of such earlier date).

(e) No Defaults. As of the date hereof, no event has occurred or is continuing
or would result from the consummation of the Master Agreement Transactions
contemplated hereby that would constitute an Event of Default or a Default (as
each such term is defined in each Credit Agreement).

(f) No Other Compensation. Neither Holdings nor any of its Subsidiaries has paid
(or agreed to pay) to any First Lien Lender or Second Lien Lender any
compensation or repayment or purchase price in connection with the Master
Agreement Transactions (other than the New Credit Facilities) not expressly
contemplated by this Agreement.

(g) M&A Transactions. As of the Master Agreement Effective Date, except for that
certain discussion disclosed in writing to the Second Lien Agent on October 29,
2010, and which did not materially advance, since November 2, 2009, neither
Holdings, any of its Subsidiaries nor any current or former officer or director
of Holdings or any of its Subsidiaries or any other VG Party acting on behalf
and at the direction of Holdings or any of its Subsidiaries and, to the best
knowledge of the Borrowers, no other VG Party has initiated, engaged, solicited,
received, entertained, negotiated, accepted or discussed, directly or
indirectly, any proposal or offer to acquire, directly or indirectly, whether by
a single transaction or a series of transactions, all or any significant part of
the business, properties or assets of Holdings or any of its Subsidiaries,
whether by merger, consolidation, purchase of

 

-8-



--------------------------------------------------------------------------------

stock or other securities, purchase of assets, tender offer or otherwise, or
which would otherwise result in a Change of Control within the meaning of
clauses (ii) through (v) of the definition thereof in the Second Lien Credit
Agreement (each of the foregoing types of transactions, an “M&A Transaction”),
and no VG Party has provided, directly or indirectly, any information to any
Person (including to any other VG Party) in connection with, or for the purposes
of initiating or consummating, an M&A Transaction.

(h) First Lien Consent Solicitation. Prior to the date hereof, all First Lien
Lenders have been given an adequate and reasonable opportunity to consent to the
First Lien Amendment and to sign this Agreement as a Consenting First Lien
Lender.

5. Amendment of Original First Lien Credit Agreement.

(a) First Lien Amendment. By execution of this Agreement, the Consenting First
Lien Lenders hereby agree (and hereby direct the First Lien Agent to agree), the
Borrowers hereby agree, and the First Lien Agent hereby agrees, in each case
subject to the conditions set forth in Section 5(b) below, that the Original
First Lien Credit Agreement shall be amended as of the Master Agreement
Effective Date as set forth in the First Lien Amendment attached hereto as
Exhibit B.

(b) Conditions to Effectiveness of the First Lien Amendment. The effectiveness
of the First Lien Amendment shall be subject to: (i) execution of this Agreement
by the Borrowers, First Lien Lenders constituting at least the First Lien
Requisite Lenders and the First Lien Agent; (ii) satisfaction of the conditions
precedent to effectiveness of this Agreement set forth in Section 7 hereof; and
(iii) payment of the Effective Date First Lien Amendment Fee to the First Lien
Agent for pro rata distribution to the Initial Consenting First Lien Lenders on
the Master Agreement Effective Date. In addition to the foregoing, the Borrowers
expressly acknowledge and agree that payment of the Additional First Lien
Amendment Fees to the First Lien Agent for distribution to any Additional
Consenting First Lien Lenders during the First Lien Consent Solicitation Period
shall be required for compliance with Section 3(c) hereof and Section 10.5(c) of
the First Lien Credit Agreement.

(c) First Lien Amendment Fee Credit. If the First Lien Loans are repaid in full
by the Borrowers in connection with the consummation of the Agreed Repayment
Transaction on or before the Option Period End Date and after the First Lien
Amendment Fees have been paid, an amount equal to the First Lien Amendment Fees
will be credited against such payment in full of the First Lien Loans of the
Consenting First Lien Lenders on a pro rata basis.

6. Amendment of Original Second Lien Credit Agreement.

(a) Second Lien Amendment. By execution of this Agreement, the Lockup Parties
hereby agree (and hereby direct the Second Lien Agent to agree), the Borrowers
hereby agree and the Second Lien Agent hereby agrees, in each case subject to
the conditions set forth in Section 6(b) below, that the Original Second Lien
Credit Agreement shall be amended as of the Master Agreement Effective Date as
set forth in the Second Lien Amendment attached hereto as Exhibit C.

(b) Conditions to Effectiveness of the Second Lien Amendment. The effectiveness
of the Second Lien Amendment shall be subject to: (i) execution of this
Agreement by the Borrowers, Second Lien Lenders holding one hundred percent
(100%) of

 

-9-



--------------------------------------------------------------------------------

the Second Lien Term Loan Exposure and the Second Lien Agent; (ii) satisfaction
of the conditions precedent to effectiveness of this Agreement set forth in
Section 7 hereof and to effectiveness of the First Lien Amendment set forth in
Section 5 hereof; and (iii) payment of the Second Lien Modification Fee to the
Second Lien Agent for pro rata distribution to the Lockup Parties (in their
capacities as Second Lien Lenders) on the Master Agreement Effective Date.

(c) Second Lien Modification Fee Partial Credit. If the Agreed Repayment
Transaction is consummated on or before the Option Period End Date and after the
Second Lien Modification Fee has been paid, an amount equal to the Second Lien
Modification Fee less an amount equal to one percent (1%) of the sum of the
principal amount of the Second Lien Loans of the Lockup Parties plus accrued but
unpaid interest thereon at August 30, 2010 will be credited against the
Repayment Amount payable to the Lockup Parties pursuant to this Agreement on a
pro rata basis.

7. Conditions Precedent to this Agreement. This Agreement shall become effective
as of the Master Agreement Effective Date only upon satisfaction of the
following conditions:

(a) Master Agreement Documents. The First Lien Agent and the Second Lien Agent
shall have received copies of (i) this Agreement executed by (A) the Borrowers,
(B) Second Lien Lenders holding one hundred percent (100%) of the Second Lien
Term Loan Exposure, (C) First Lien Lenders constituting at least the First Lien
Requisite Lenders, and (D) for purposes of the Acknowledgment, Consent and
Reaffirmation set forth at Section 13 hereof, the Guarantors, and (ii) the Agent
Fee Letter executed and delivered by the Borrowers.

(b) Resolutions; Good Standing. The First Lien Agent and the Second Lien Agent
shall have received (i) copies of resolutions of the board of directors or
similar governing body of each Borrower approving and authorizing the execution,
delivery and performance of this Agreement and the other Master Agreement
Documents, to which it is a party, certified as of the Master Agreement
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; and (ii) a good standing
certificate from the applicable Governmental Authority of each Borrower’s
jurisdiction of incorporation, each dated a recent date prior to the Master
Agreement Effective Date.

(c) Opinion of Counsel to the Borrowers. The First Lien Agent, Second Lien
Agent, Second Lien Lenders and First Lien Lenders shall have received a
favorable written opinion of Weil, Gotshal and Manges LLP, counsel for the
Borrowers, dated as of the Master Agreement Effective Date, addressing such
matters as may be requested by the First Lien Agent and Second Lien Agent in
form and substance reasonably acceptable to the First Lien Agent and Second Lien
Agent, and in the form attached hereto as Exhibit D. The Borrowers hereby
instruct such counsel to deliver such opinions to the First Lien Agent, Second
Lien Agent, Second Lien Lenders and First Lien Lenders.

(d) Payment of Fees and Expenses. Borrowers shall have paid (i) the fees payable
on or before the Master Agreement Effective Date referred to in Section 3(c)
hereof, including the Initial Portion, the Effective Date First Lien Amendment
Fee and Second Lien Modification Fee, and (ii) all fees of counsel and other
costs and expenses referred to in Section 3(h) hereof incurred and estimated
through the Master Agreement Effective Date.

 

-10-



--------------------------------------------------------------------------------

 

8. Conditions Precedent to Agreed Repayment Transaction. The obligation of each
Lockup Party to accept the Repayment Amount on the Agreed Repayment Closing Date
is subject to the satisfaction (or waiver by the Second Lien Agent, acting at
the direction of the Second Lien Requisite Lenders), of the following conditions
on or before the Option Period End Date:

(a) Refinancings. All First Lien Obligations shall have been (or concurrently
will be) prepaid in full in accordance with Sections 2.11 and 2.14 of the First
Lien Credit Agreement (including without limitation payment of the full Make
Whole Amount (as defined in the First Lien Credit Agreement)) with a combination
of cash on hand and proceeds of the New First Lien Facility, the terms of which
shall permit the Master Agreement Transactions (it being understood that upon
consummation of the Agreed Repayment Transaction, all Second Lien Obligations
shall have also been prepaid in full at the Repayment Amount in accordance with
the Second Lien Credit Agreement (as amended by the Second Lien Amendment) with
a combination of cash on hand and the proceeds of the New First Lien Credit
Facility, unless any of the Third Lien Obligations (other than contingent
indemnity obligations to the extent no claim giving rise thereto has been
asserted) are to remain outstanding following the Agreed Repayment Closing Date,
in which case, the Second Lien Obligations shall be prepaid in full at the
Repayment Amount in accordance with the Second Lien Credit Agreement (as amended
by the Second Lien Amendment) with the proceeds of the New Second Lien Facility,
the terms of which shall permit the Master Agreement Transactions).

(b) Representations and Warranties. The representations and warranties contained
herein and those contained in each Credit Agreement shall be true and correct in
all material respects (except such representations and warranties that by their
terms are qualified by materiality or Material Adverse Effect, which
representations and warranties shall be true and correct in all respects) to the
same extent as though made on and as of the Agreed Repayment Closing Date (or to
the extent such representations and warranties, including the representation set
forth at Section 4(g) hereof, specifically relate to an earlier date, on and as
of such earlier date).

(c) Officers Certificate. The Borrowers shall deliver a certificate to the First
Lien Agent and the Second Lien Agent certifying that the conditions set forth in
Section 8(a), (b) and (f) have been (or concurrently with the closing of the
Agreed Repayment Transaction, shall have been) satisfied.

(d) Agreed Repayment Notice. Borrowers shall have delivered to the First Lien
Agent and Second Lien Agent written notice at least three (3) Business Days
prior to the contemplated Agreed Repayment Closing Date setting forth the
contemplated Agreed Repayment Closing Date, which shall be on a Business Day on
or before the Option Period End Date. Such notice may be revoked by the
Borrowers, provided that the Borrowers shall compensate each First Lien Lender
and Second Lien Lender for all reasonable losses, expenses and liabilities
(including any interest paid or calculated to be due and payable by such First
Lien Lender or Second Lien Lender on funds borrowed by it to make or carry its
First Lien Loans or Second Lien Loans, as applicable, and any loss, expense or
liability sustained by such First Lien Lender or Second Lien Lender in
connection with the liquidation or re employment of such funds but excluding
loss of anticipated profits), which such First Lien Lender or Second Lien Lender
may sustain if the Agreed Repayment Transaction is not consummated on the date
specified in such notice of closing given by the Borrowers. The Borrowers agree
that any written notice of a closing date or notice of revocation of previously
delivered notice of closing date may be posted when received to all

 

-11-



--------------------------------------------------------------------------------

private side and public side lenders under the Credit Agreements or the Third
Lien Documents without any obligation of confidentiality.

(e) Opinion of Counsel to the Borrowers. If any Third Lien Obligations (other
than contingent indemnity obligations to the extent no claim giving rise thereto
has been asserted) are to remain outstanding following the Agreed Repayment
Closing Date, the First Lien Agent, Second Lien Agent, Second Lien Lenders and
First Lien Lenders shall have received a favorable written opinion of Weil,
Gotshal and Manges LLP, counsel for the Borrowers, dated as of the Agreed
Repayment Closing Date, in form and substance reasonably acceptable to the First
Lien Agent and Second Lien Agent, and in the form attached hereto as Exhibit E.
The Borrowers hereby instruct such counsel to deliver such opinions to the First
Lien Agent, Second Lien Agent, Second Lien Lenders and First Lien Lenders.

(f) Fees and Expenses. Borrowers shall have paid (i) the fees referred to in
Section 3(c) hereof payable on or before the Agreed Repayment Closing Date,
including the Final Portion (as defined in the Agent Fee Letter), and (ii) all
fees of counsel and other costs and expenses referred to in Section 3(h) hereof
that have already been incurred but remain unpaid or are estimated through the
Agreed Repayment Closing Date.

(g) Master Agreement in Effect. The Second Lien Agent shall not have terminated
this Agreement pursuant to Section 9 hereof.

9. Termination Events.

(a) Termination Events. The Second Lien Agent shall have the right (but not the
obligation) to terminate this Agreement on behalf of all the Lockup Parties if
any of the following events occurs on or before the consummation of the Agreed
Repayment Transaction (each, a “Termination Event”):

(i) any representation or warranty of the Borrowers herein proves to be
inaccurate or incorrect in any material respect as of the date made or deemed
made;

(ii) the Borrowers breach any obligation under Section 3 above;

(iii) any “Event of Default” (as defined in each Credit Agreement) occurs or has
occurred and is continuing under either Credit Agreement except for any Event of
Default under Section 8.1(e) of either Credit Agreement that arises from a
default in the performance of or compliance with any term contained in any of
Sections 5.3 through 5.7, 5.9, 5.13 or 5.18 of the Second Lien Credit Agreement
(and/or the substantively equivalent section of the First Lien Credit
Agreement), unless the Second Lien Agent reasonably determines that such Event
of Default is reasonably likely to result in a Material Adverse Effect. For the
avoidance of doubt, this Section 9(a)(iii) shall not in any way prejudice the
rights and remedies available to (x) the First Lien Agent or First Lien Lenders
under the First Lien Credit Documents with respect to any Default or Event of
Default under (and as defined in) the First Lien Credit Agreement not disclosed
in writing by the Borrowers to the First Lien Agent and waived in writing prior
to the Master Agreement Effective Date, or (y) the Second Lien Agent or Second
Lien Lenders under the Second Lien Credit Documents with respect to any Default
or Event of Default under (and as defined in) the Second Lien Credit Agreement
not disclosed in writing by the Borrowers to the Second Lien Agent and waived in
writing prior to the Master Agreement Effective Date; or

 

-12-



--------------------------------------------------------------------------------

 

(iv) the Borrowers or any of their Affiliates, acting on the Borrowers’ behalf,
assert in writing or otherwise makes a public announcement of the Borrowers’
intention not to consummate the Agreed Repayment Transaction.

(b) Effect of Termination. If Second Lien Agent terminates this Agreement upon
the occurrence of a Termination Event, or if this Agreement terminates in
accordance with Section 12 hereof, then, (x) except for the obligations of the
Borrowers that expressly survive termination hereof pursuant to Section 14(c)
hereof, all obligations of the parties hereto under this Agreement shall
automatically terminate (including the restrictions on assignment set forth in
Section 2(b) hereof) and this Agreement shall be of no further force or effect;
(y) the First Lien Amendment shall remain in full force and effect in all
respects, and (z) the Second Lien Amendment shall remain in full force and
effect in accordance with its terms. For the avoidance of doubt and as more
fully set forth in Section 3(c) hereof, all fees and expenses previously paid,
including the First Lien Amendment Fees, the Second Lien Modification Fee and
the Initial Portion payable pursuant to the Agent Fee Letter shall remain fully
earned and shall not be refundable upon termination of this Agreement pursuant
to this Section 9 or Section 12 hereof.

10. Defaults; Remedies.

(a) If at any time on or prior to the earliest to occur of (i) the termination
of this Agreement pursuant to Section 9 hereof, (ii) the Option Period End Date,
and (iii) the consummation of the Agreed Repayment Transaction, (A) the
Borrowers shall fail to make any of the payments referred to in Section 3(c)
hereof on the date such payment is due (a “Payment Default”) or shall otherwise
default in the performance or compliance with the terms of this Agreement (a
“Non-Payment Default”), and (B) if such default is a Non-Payment Default it
shall not have been remedied or waived within five (5) Business Days after the
earlier of (x) an officer of any Borrower becoming aware of such default and
(y) receipt by the Borrowers of a written notice from the Second Lien Agent or
any Lockup Party of such Non-Payment Default, then upon notice from the Second
Lien Agent (given at the instructions of the Second Lien Requisite Lenders), the
Second Lien Agent shall be entitled, in addition to all other remedies at law or
in equity with respect to a breach of this Agreement, to take such actions and
have the same rights (in each case, with respect to all obligations under the
Second Lien Credit Agreement, including acceleration thereof) as provided in
clause (2) of the last paragraph of Section 8.1 of the Second Lien Credit
Agreement (the “Lockup Remedies”). For the avoidance of doubt, the Second Lien
Agent and the Lockup Parties shall be permitted to exercise the Lockup Remedies
immediately upon the occurrence and during the continuation of a Payment
Default.

(b) A Master Agreement Default shall not constitute or trigger a Default or
Event of Default under (and as defined in) any of the Credit Agreements or the
Third Lien Documents unless and until the Second Lien Agent exercises its right
under the Lockup Remedies to accelerate the Second Lien Loans after any
applicable notice and cure period described in this Section 10 have lapsed.

11. Agents.

(a) Agency Provisions Incorporated by Reference. (x) With respect to matters
relating to the First Lien Agent, Article 9 (Agents) of the First Lien Credit
Agreement is hereby incorporated by reference in this Agreement as if set forth
in full herein, and (y) with respect to matters relating to the Second Lien
Agent, Article 9 (Agents) of the Second Lien Credit Agreement is hereby
incorporated by reference in this Agreement as if set forth in full herein;
provided that for purposes of both clause (x) and (y) of this Section 11(a) the
terms “Credit Documents”, “Obligations” and “Transactions” set forth in the
provisions of Article (9) of each Credit Agreement shall be read for purposes of
this incorporation by reference to mean the Master Agreement Documents, the
obligations of the Borrowers thereunder, and the Master Agreement Transactions
(other than the New Credit Facilities), respectively.

 

-13-



--------------------------------------------------------------------------------

 

(b) No Action Without Requisite Lender Consent. Notwithstanding anything
contained herein to the contrary, Silver Point, in its capacity as First Lien
Agent or Second Lien Agent, shall not be obligated to take any action, including
the actions expressly referenced in this Agreement, without express written
instruction from First Lien Requisite Lenders or Second Lien Requisite Lenders,
respectively.

(c) Third Lien Agent Resignation. Without in any way affecting Silver Point’s
right to resign as First Lien Agent, Second Lien Agent or Third Lien Agent as
set forth in the applicable Credit Agreement or Third Lien Document whether
before or after the Option Period End Date, if any Third Lien Obligations (other
than contingent indemnity obligations to the extent no claim giving rise thereto
has been asserted) are to remain outstanding following consummation of the
Agreed Repayment Transaction in accordance with the terms of this Agreement,
then Silver Point shall retire as Third Lien Agent, and the Borrowers shall use
commercially reasonable efforts to effect the immediate appointment of Bank of
America Merrill Lynch as successor agent and to obtain any necessary consents or
waivers required under the terms of the applicable Third Lien Documents,
including a waiver of any notice period otherwise applicable for resignation of
the Third Lien Agent thereunder.

(d) Agents Not Required to Consent. The Borrowers agree that Silver Point in its
capacities as First Lien Agent, Second Lien Agent or Third Lien Note Agent shall
not be required to consent to any amendments to the Intercreditor Agreement or
any other First Lien Credit Document, Second Lien Credit Document or Third Lien
Document, or provide any opinions, acknowledgements or other documentation
required by any lender or agent under the New Credit Facilities or any other
Person in connection with the consummation of the Agreed Repayment Transaction,
other than, in the case of the First Lien Agent and Second Lien Agent, as
provided in Section 11(e) with respect to releases of documents. Any such
amendments, opinions or other documentation shall be provided by the successor
Third Lien Agent and/or the new agents under the New Credit Facilities.

(e) Release Documents. Upon consummation of the Agreed Repayment Transaction in
accordance with the terms hereof and upon satisfaction or the conditions set
forth herein, including repayment in full of all Obligations (other than
contingent indemnity obligations to the extent no claim giving rise thereto has
been asserted) under (and as defined in) the Credit Agreements (as amended by
the First Lien Amendment and the Second Lien Amendment, as applicable) and
payment of all fees and expenses referred to herein payable on or prior to the
Agreed Repayment Closing Date in accordance with the terms hereof: (i) the First
Lien Requisite Lenders hereby direct the First Lien Agent to provide any release
documents required to be delivered pursuant to the First Lien Credit Agreements
and First Lien Credit Documents; (ii) the Second Lien Requisite Lenders hereby
direct the Second Lien Agent to provide any release documents required to be
delivered pursuant to the Second Lien Credit Agreements and Second Lien Credit
Documents; and (iii) the Credit Agreements shall be deemed terminated and of no
force and effect except as to provisions which expressly survive termination
thereof.

12. Automatic Termination. If the Agreed Repayment Transaction is not
consummated on or before the Option Period End Date, this Agreement shall
automatically terminate by its terms with no continuing obligations of any party
other than as expressly set forth in Sections 9(b) and 14(c).

13. Acknowledgment, Consent and Reaffirmation. Each Borrower and each of the
undersigned Guarantors does hereby (i) confirm the continuance of and reaffirm
all of its guarantees and other obligations and undertakings under the First
Lien Credit Documents and Second Lien Credit Documents to which it is a party,
and (ii) acknowledge and agree that subsequent to, and after taking account of
the provisions of this Agreement, such guarantees and other obligations and
undertakings and the terms of the First Lien Credit Documents and Second Lien
Credit Documents are not impaired or affected in any manner whatsoever and shall
continue to be in full force in accordance with the terms thereof (such
undertakings being the “Acknowledgment, Consent and Reaffirmation”). Each
Guarantor hereby represents and warrants

 

-14-



--------------------------------------------------------------------------------

that (a) it has full capacity and right to make and perform this Acknowledgment,
Consent and Reaffirmation, and all necessary authority has been obtained;
(b) this Acknowledgment, Consent and Reaffirmation constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability (whether enforcement is sought in equity or at law);
(c) the making and performance of this Acknowledgment, Consent and Reaffirmation
does not and will not violate the provisions of any applicable law, regulation
or order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Acknowledgment, Consent and Reaffirmation have been obtained or made and are in
full force and effect.

14. Miscellaneous.

(a) Amendments.

(i) No amendment, modification, termination (except as provided in Section 9 or
12 hereof) or waiver of any provision of this Agreement, or consent to any
departure by any party hereto herefrom, shall in any event be effective without
the written concurrence of the Borrowers, the Second Lien Agent and the Second
Lien Requisite Lenders; provided that in addition to such consents, without the
written consent of each Consenting First Lien Lender (other than a Defaulting
Lender (as defined in the First Lien Credit Agreement)), no such amendment,
modification, termination, waiver or consent shall be effective if the effect
thereof would extend the time for payment of any portion of the First Lien
Amendment Fees or amend the definition thereof (or any other provision hereof)
to reduce the amount thereof, and without the written consent of First Lien
Requisite Lenders, no such amendment, modification, termination, waiver or
consent shall be effective if the effect thereof would adversely affect any
other provision hereof relating to First Lien Lenders; and provided further that
in addition to such consents, without the written consent of each Lockup Party
(other than a Defaulting Lender (as defined in the Second Lien Credit
Agreement)), no such amendment, modification, termination, waiver or consent
shall be effective if the effect thereof would (x) extend the Option Period End
Date, (y) waive, reduce or postpone the date of payment of the Repayment Amount
due such Lender in connection with the Agreed Repayment Transaction or amend the
definition of “Repayment Amount” to reduce the amount thereof (or amend any
other provision of this Agreement relating to the Repayment Amount, or any other
provision affecting the calculation thereof, in each case, to the extent having
the effect of reducing the amount thereof), or (z) extend the time for payment
of the Second Lien Modification Fee or amend the definition thereof.

(ii) Notwithstanding the foregoing or anything else to the contrary contained in
this Agreement or any other Master Agreement Document, no Affiliated Lender
shall (i) have the right to vote in respect to any amendments, modifications,
terminations, waivers or consents in connection with the Master Agreement
Documents or any other action in respect thereof (and its First Lien Loans or
Second Lien Loans, as applicable, shall not be counted in determining whether
any such vote has been obtained), (ii) participate in any meetings of the First
Lien Agent, Second Lien Agent, First Lien Lenders and/or Second Lien Lenders at
any time, (iii) receive any information regarding Holdings or its Subsidiaries
generated by entities other than Holdings, or (iv) have any other rights under
the Master Agreement Documents other than economic rights, provided, that
“economic rights” shall include, without limitation, rights to (x) receive any
fees paid generally to First Lien Lenders, Second Lien Lenders or to consenting
First Lien Lenders or Second Lien Lenders, in each case as applicable, in
connection with waivers and amendments under this Agreement, (y) as applicable,
sell or grant assignments of its Second Lien Loans in a manner that otherwise
complies with the requirements of this Agreement in respect of assignments of
Second

 

-15-



--------------------------------------------------------------------------------

Lien Loans and (z) vote on matters affecting its economic rights pursuant to the
provisos of Section 14(a), as applicable.

(iii) No amendment, modification, termination or waiver of any provision of the
Master Agreement Documents, or consent to any departure by any Borrower
therefrom, shall amend, modify, terminate or waive any provision of Section 9 of
either Credit Agreement that is incorporated herein by reference as the same
applies to the First Lien Agent or Second Lien Agent, as applicable, or any
other provision hereof as the same applies to the rights or obligations of the
First Lien Agent or Second Lien Agent, in each case without the consent of such
Agent.

(iv) The First Lien Agent may, but shall have no obligation to, with the
concurrence of any First Lien Lender (other than any Affiliated Lender), execute
amendments, modifications, waivers or consents on behalf of such First Lien
Lender. The Second Lien Agent may, but shall have no obligation to, with the
concurrence of any Second Lien Lender (other than any Affiliated Lender),
execute amendments, modifications, waivers or consents on behalf of such Second
Lien Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any Borrower in any case shall entitle any Borrower to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 14(a) shall be binding upon each current First Lien Lender and Second
Lien Lender, each future First Lien Lender and Second Lien Lender and each
Borrower.

(b) Independent Analysis. Each party hereto hereby represents, warrants and
confirms to each other party hereto that it has made its own decision to execute
this Agreement based upon its own independent assessment of documents and
information available to it, without reliance upon the First Lien Agent, Second
Lien Agent or any other First Lien Lender or Second Lien Lender party hereto and
based on such documents and information as it has deemed appropriate, in
connection with Master Agreement Transactions contemplated hereby. Neither the
First Lien Agent, Second Lien Agent nor any First Lien Lender or Second Lien
Lender party hereto shall have any duty or responsibility, either initially or
on a continuing basis, to provide any other Person from time to time party
hereto as a First Lien Lender or Lockup Party with any credit or other
information with respect Master Agreement Transactions except as expressly set
fort herein, whether coming into its possession before the Master Agreement
Effective Date or at any time or times thereafter, and neither First Lien Agent
nor Second Lien Agent shall have any responsibility with respect to the accuracy
of or the completeness of any information provided on behalf of the Borrowers to
any First Lien Lender, Second Lien Lender or Lockup Party.

(c) Survival. All representations, warranties and agreements made herein shall
survive the execution and delivery hereof. Notwithstanding anything herein or
implied to the contrary, the agreements of each Borrower set forth in Sections
3(b), 3(c), and 3(h), and, to the extent applicable to the foregoing, Sections
10 and 14 shall survive the termination hereof.

(d) No Waiver; Remedies Cumulative. No failure or delay on the part of the First
Lien Agent, the Second Lien Agent, any Consenting First Lien Lender or any
Lockup Party in the exercise of any power, right or privilege hereunder or under
any other Master Agreement Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to the First Lien Agent, the Second Lien
Agent, any Consenting First Lien Lender or any Lockup Party hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Master Agreement Documents, First Lien Credit Documents or Second Lien Credit
Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy

 

-16-



--------------------------------------------------------------------------------

hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

(e) Severability. In case any provision in or obligation hereunder or under any
other Master Agreement Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

(f) Successors and Assigns Generally. This Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns and shall
inure to the benefit of the parties hereto and the successors and permitted
assigns of First Lien Lenders and Second Lien Lenders. No Borrower’s rights or
obligations under this Agreement nor any interest therein may be assigned or
delegated by any Borrower without the prior written consent of all First Lien
Lenders and Second Lien Lenders party to this Agreement at the time of such
requested assignment or delegation (and any attempted assignment or transfer by
any Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby or by the
Master Agreement Transactions (other than the New Credit Facilities), Affiliates
of each of the First Lien Agent, Second Lien Agent, First Lien Lenders and
Second Lien Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

(h) Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

(i) APPLICABLE LAW. THIS AGREEMENT AND EACH OTHER MASTER AGREEMENT DOCUMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS THAT
WOULD OTHERWISE REQUIRE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

(j) CONSENT TO JURISDICTION.

(i) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY BORROWER ARISING OUT OF OR
RELATING HERETO OR ANY OTHER MASTER AGREEMENT DOCUMENT, OR ANY OF THE
OBLIGATIONS HEREUNDER OR THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH BORROWER, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE BORROWER AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE SECOND LIEN CREDIT AGREEMENT IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE BORROWER IN ANY
SUCH PROCEEDING IN ANY

 

-17-



--------------------------------------------------------------------------------

SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (iv) AGREES THAT THE FIRST LIEN AGENT, SECOND LIEN AGENT, THE
SECOND LIEN LENDERS AND FIRST LIEN LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION.

(ii) EACH BORROWER HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 10.1 OF THE SECOND LIEN CREDIT AGREEMENT. ANY AND ALL SERVICE OF
PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
EFFECTIVE AGAINST ANY BORROWER IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE. IN THE EVENT ANY BORROWER
SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND IF ANY BORROWER
SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, SUCH BORROWER SHALL PROMPTLY
APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF
PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION, AND ACCEPTABLE TO
THE APPLICABLE AGENT, AS EACH BORROWER’S AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON EACH BORROWER’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY
BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(k) WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER MASTER AGREEMENT DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER MASTER AGREEMENT DOCUMENTS. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(l) Advertising and Publicity. No Borrower shall nor shall the Borrowers permit
any other VG Party to issue or disseminate to the public (by advertisement,
including, without limitation, any

 

-18-



--------------------------------------------------------------------------------

“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the terms of
the Master Agreement Documents without the prior written consent of Second Lien
Agent. Nothing in the foregoing shall be construed to prohibit any Borrower from
making any submission or filing which it is required to make by applicable law
or pursuant to judicial process; provided, that, (i) such filing or submission
shall contain only such information as is necessary to comply with applicable
law or judicial process and (ii) unless specifically prohibited by applicable
law or court order, Borrowers shall promptly notify Second Lien Agent of the
requirement to make such submission or filing and provide Second Lien Agent with
a copy thereof.

(m) Certain Credit Agreement Provisions Incorporated by Reference. The following
provisions of the Second Lien Credit Agreement are hereby incorporated by
reference in this Agreement as if set forth in full herein except that the terms
“Credit Documents” and “Obligations” set forth therein shall be read for
purposes of this incorporation by reference to mean the Master Agreement
Documents and the obligations of the Borrowers thereunder, respectively:
Section 2.14(a)-(f) (General Provisions Regarding Payments); Section 2.18
(Taxes; Withholding, etc.); Section 2.22 (Joint and Several Liability of the
Borrowers); Section 10.1 (Notices); Section 10.2 (Expenses); Section 10.3
(Indemnity); 10.4 (Set off); Section 10.11 (Marshalling; Payments Set Aside);
Section 10.13 (Obligations Several; Independent Nature of Lenders’ Rights) and
Section 10.18 (Confidentiality).

(n) Entire Agreement. This Agreement and the other Master Agreement Documents
represent the final agreement among the parties with respect to the subject
matter hereof and may not be contradicted by evidence of prior, contemporaneous,
or subsequent oral agreements of the parties. Any participation in the New
Credit Facilities will be separately documented.

[Remainder of page intentionally left blank]

 

-19-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
set forth above.

 

VONAGE HOLDINGS CORP. By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:  

President

VONAGE AMERICA INC. By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   President

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

For purposes of the Acknowledgment, Consent and Reaffirmation set forth at
Section 13 hereof: VONAGE WORLDWIDE INC., as Guarantor By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   President VONAGE MARKETING LLC, as Guarantor
By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Interim President VONAGE NETWORK LLC, as
Guarantor By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Vice President & Treasurer

NOVEGA VENTURE PARTNERS, INC.,
as Guarantor

By:  

/s/ Nick Lazzaro

  Name:   Nick Lazzaro   Title:   President DSP LLC, as Guarantor By:  

/s/ Kurt Rogers

  Name:   Kurt Rogers   Title:   President

VONAGE INTERNATIONAL INC.,
as Guarantor

By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   President

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

VONAGE APPLICATIONS INC.,
as Guarantor

By:  

/s/ Nick Lazzaro

  Name:     Nick Lazzaro   Title:     President

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

SILVER POINT FINANCE, LLC,

  as First Lien Agent By:  

/s/ David Steinmetz

  Name:   David Steinmetz   Title:   Authorized Signatory

 

SILVER POINT FINANCE, LLC,   as Second Lien Agent By:  

/s/ David Steinmetz

  Name:   David Steinmetz   Title:   Authorized Signatory

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

SECOND LIEN LENDERS:

GRAND CENTRAL ASSET TRUST, SIL SERIES

By:  

/s/ Adam Kaiser

  Name:   Adam Kaiser   Title:   Attorney-In-Fact

SPCP GROUP, LLC

By:  

/s/ David Steinmetz

  Name:   David Steinmetz   Title:   Authorized Signatory

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

SECOND LIEN LENDERS:

CMA CAPITAL PARTNERS I, LP

By:  

/s/ Nicholas Vantzelfde

  Name:   Nicholas Vantzelfde   Title:  

Authorized Signatory

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

SECOND LIEN LENDERS:

CENTURY NATIONAL INSURANCE COMPANY

By:   Zazove Associates LLC, investment advisor with discretionary authority  
By:  

/s/ Steven M. Kleiman

    Name:   Steven M. Kleiman     Title:   Chief Operating Officer

QWEST OCCUPATIONAL HEALTH TRUST

By:   Zazove Associates LLC, investment advisor with discretionary authority  
By:  

/s/ Steven M. Kleiman

    Name:   Steven M. Kleiman     Title:   Chief Operating Officer

QWEST PENSION TRUST

By:   Zazove Associates LLC, investment advisor with discretionary authority  
By:  

/s/ Steven M. Kleiman

    Name:   Steven M. Kleiman     Title:   Chief Operating Officer

SAN DIEGO COUNTY EMPLOYEES RETIREMENT ASSOCIATION

By:   Zazove Associates LLC, investment advisor with discretionary authority  
By:  

/s/ Steven M. Kleiman

    Name:   Steven M. Kleiman     Title:   Chief Operating Officer

VIRGINIA RETIREMENT SYSTEM

By:   Zazove Associates LLC, investment advisor with discretionary authority  
By:  

/s/ Steven M. Kleiman

    Name:   Steven M. Kleiman     Title:   Chief Operating Officer

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

SECOND LIEN LENDERS:

ZAZOVE HIGH YIELD CONVERTIBLE SECURITIES FUND, L.P.

By:   Zazove Associates LLC, general partner   By:  

/s/ Steven M. Kleiman

    Name:   Steven M. Kleiman     Title:   Chief Operating Officer

LOCKHEED MARTIN CORPORATION MASTER RETIREMENT TRUST

By:   Zazove Associates LLC, investment advisor with discretionary authority  
By:  

/s/ Steven M. Kleiman

    Name:   Steven M. Kleiman     Title:   Chief Operating Officer

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

SECOND LIEN LENDERS:

MORTON E. DAVID

By:  

/s/ Morton E. David

  Name:     Title:  

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

SECOND LIEN LENDERS:

NEW ENTERPRISE ASSOCIATES 11, LIMITED PARTNERSHIP

By:  

/s/ Louis S. Citron

  Name:   Louis S. Citron   Title:   General Counsel

NEW ENTERPRISES ASSOCIATES 10, LIMITED PARTNERSHIP

By:  

/s/ Louis S. Citron

  Name:   Louis S. Citron   Title:   General Counsel

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

FIRST LIEN LENDERS:

BLT 32 LLC By:  

/s/ Michael Wotanowski

  Name:   Michael Wotanowski   Title:   Authorized Signatory

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

FIRST LIEN LENDERS: FIELD POINT III, LTD. By:  

/s/ David Steinmetz

  Name:   David Steinmetz   Title:   Authorized Signatory

 

FIELD POINT IV, LTD. By:  

/s/ David Steinmetz

  Name:   David Steinmetz   Title:   Authorized Signatory

 

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

FIRST LIEN LENDERS: CENTURY NATIONAL INSURANCE COMPANY By:   Zazove Associates
LLC, investment advisor with discretionary authority

By:

 

/s/ Steven M. Kleiman

  Name: Steven M. Kleiman   Title: Chief Operating Officer QWEST OCCUPATIONAL
HEALTH TRUST By:   Zazove Associates LLC, investment advisor with discretionary
authority

By:

 

/s/ Steven M. Kleiman

  Name: Steven M. Kleiman   Title: Chief Operating Officer QWEST PENSION TRUST
By:   Zazove Associates LLC, investment advisor with discretionary authority

By:

 

/s/ Steven M. Kleiman

  Name: Steven M. Kleiman   Title: Chief Operating Officer SAN DIEGO COUNTY
EMPLOYEES
        RETIREMENT ASSOCIATION By:   Zazove Associates LLC, investment advisor
with discretionary authority

By:

 

/s/ Steven M. Kleiman

  Name: Steven M. Kleiman   Title: Chief Operating Officer VIRGINIA RETIREMENT
SYSTEM By:   Zazove Associates LLC, investment advisor with discretionary
authority

By:

 

/s/ Steven M. Kleiman

  Name: Steven M. Kleiman   Title: Chief Operating Officer

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

FIRST LIEN LENDERS: ZAZOVE HIGH YIELD CONVERTIBLE         SECURITIES FUND, L.P.
By:   Zazove Associates LLC, general partner

By:

 

/s/ Steven M. Kleiman

  Name: Steven M. Kleiman   Title: Chief Operating Officer LOCKHEED MARTIN
CORPORATION
MASTER RETIREMENT TRUST By:   Zazove Associates LLC, investment advisor with
discretionary authority

By:

 

/s/ Steven M. Kleiman

  Name: Steven M. Kleiman   Title: Chief Operating Officer

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

FIRST LIEN LENDERS: CMA CAPITAL PARTNERS I, LP By  

/s/ Nicholas Vantzelfde

  Name: Nicholas Vantzelfde   Title: Authorized Signatory

Signature Page to Master Agreement



--------------------------------------------------------------------------------

 

ANNEX A

CERTAIN DEFINITIONS

Interpretation, etc. Any of the terms defined in the Master Agreement may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference. References in the Master Agreement to any Section,
Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or
an Exhibit, as the case may be, hereof unless otherwise specifically provided.
The use herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. Unless otherwise indicated, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).

“Accrued Interest Amount” means (a) interest on the sum of (i) the unpaid
principal amount of the Second Lien Loans at June 30, 2010 plus (ii) accrued and
unpaid interest thereon from July 1, 2010 to August 30, 2010, accruing at the
fixed rate of twenty percent (20.0%) per annum from August 31, 2010 to
September 30, 2010, plus (b) interest on the unpaid principal amount of the
Second Lien Loans at September 30, 2010 (including accrued interest capitalized
on or before that date), accruing at the fixed rate of twenty percent
(20.0%) per annum from October 1, 2010 to December 31, 2010 (or, if earlier, the
date of the Agreed Repayment Transaction), plus (c) if the Agreed Repayment
Transaction occurs after December 31, 2010, interest on the unpaid principal
amount of the Second Lien Loans at December 31, 2010 (including accrued interest
capitalized on or before that date), accruing at the fixed rate of twenty
percent (20.0%) per annum from January 1, 2010 to the date of the Agreed
Repayment Transaction. It being agreed that interest on the Second Lien Loans
shall continue to accrue on each Interest Payment Date in accordance with the
Second Lien Credit Agreement and on each such Interest Payment prior to the
consummation of the Agreed Repayment Closing Date, accrued interest shall be
added to the outstanding principal amount of the Second Lien Loans as of the
last day of the applicable Fiscal Quarter.

“Additional Consenting First Lien Lenders” means one or more First Lien Lenders
not party to this Agreement on the Master Agreement Effective Date, which
becomes a party hereto during the First Lien Consent Solicitation Period
pursuant to Section 3(i) hereof.

“Additional First Lien Amendment Fee” means a fee, payable to one or more
Additional Consenting First Lien Lenders, in each case, in an aggregate amount
equal to one percent (1%) of the principal amount of the First Lien Loans of any
such Additional Consenting First Lien Lender outstanding on the Master Agreement
Effective Date.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote ten percent (10%) or more of the Securities
having ordinary voting power for the election of directors of such Person, or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.

“Affiliated Lender” has the meaning set forth in the Second Lien Credit
Agreement.

 

- Annex A-1 -



--------------------------------------------------------------------------------

 

“Agent Fee Letter” means the fee letter agreement dated the date of this
Agreement between the Borrowers and Silver Point.

“Agreed Repayment Transaction” means the transaction contemplated by
Section 2(a) hereof.

“Agreed Repayment Closing Date” means the date (after the effectiveness of this
Agreement) on which all of the conditions set forth in Section 8 hereof have
been satisfied (or waived by the Second Lien Agent acting at the direction of
the Second Lien Requisite Lenders), and the Agreed Repayment Transaction is
consummated.

“Consenting First Lien Lenders” has the meaning assigned in the preamble.

“Credit Agreements” means, as the context may require, the First Lien Credit
Agreement and the Second Lien Credit Agreement, or either of such documents.

“Effective Date First Lien Amendment Fee” means a fee in an aggregate amount
equal to one percent (1%) of the sum of the principal amount of the First Lien
Loans of the Initial Consenting First Lien Lenders outstanding on the date of
this Agreement.

“First Lien Amendment” means the First Amendment to the First Lien Credit
Agreement set forth in Exhibit B hereto.

“First Lien Amendment Fees” means, in the aggregate, the sum of the Effective
Date First Lien Amendment Fee and any Additional First Lien Amendment Fees
payable during the First Lien Consent Solicitation Period.

“First Lien Consent Solicitation Period” has the meaning assigned in
Section 3(i) hereof.

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
October 19, 2008, by and among the Borrowers, certain subsidiaries of Holdings,
as guarantors, the lenders from time to time party thereto, the First Lien
Agent, and Silver Point, as Collateral Agent and Lead Arranger, as amended,
including by the First Lien Amendment.

“First Lien Credit Documents” means the “Credit Documents” as defined in the
First Lien Credit Agreement.

“First Lien Lenders” means the “Lenders” as defined in the First Lien Credit
Agreement.

“First Lien Loans” means the “Term Loans” as defined in the First Lien Credit
Agreement.

“First Lien Obligations” means the “Obligations” as defined in the First Lien
Credit Agreement.

“First Lien Requisite Lenders” means the “Requisite Lenders” as defined in the
First Lien Credit Agreement.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative, judicial or mediation proceeding commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred

 

- Annex A-2 -



--------------------------------------------------------------------------------

by Indemnitees in enforcing this indemnity), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, and
rules or regulations), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Master Agreement Documents or the transactions contemplated hereby or any
enforcement of any of the Master Agreement Documents.

“Initial Consenting First Lien Lenders” means the First Lien Lenders
(constituting at least the First Lien Requisite Lenders) party to this Agreement
on the Master Agreement Effective Date.

“Initial Portion” has the meaning assigned in the Agent Fee Letter.

“Lockup Parties” has the meaning assigned in the preamble.

“Lockup Remedies” has the meaning assigned in Section 10 hereof.

“M&A Make-Whole” has the meaning assigned in Section 3(e) hereof.

“M&A Make-Whole Period” means the period on and after the Agreed Repayment
Closing Date through June 30, 2012.

“M&A Transaction” has the meaning assigned in Section 4(g) hereof.

“Master Agreement Default” means either (i) a Payment Default or (ii) after the
lapse of the notice and cure period set forth in Section 10 hereof, a
Non-Payment Default.

“Master Agreement Documents” means any of this Agreement, the First Lien
Amendment, the Second Lien Amendment, the Agent Fee Letter and all other
certificates, documents, instruments or agreements executed and delivered by a
Borrower for the benefit of the First Lien Agent, the Second Lien Agent, the
First Lien Lenders or the Second Lien Lenders in connection herewith.

“Master Agreement Effective Date” means November [2], 2010, being the date of
satisfaction of the conditions set forth in Section 7 hereof.

“Master Agreement Transactions” means the transactions contemplated by this
Master Agreement and the Master Agreement Documents related hereto, including,
without limitation, the First Lien Amendment, the Second Lien Amendment, the
Agreed Repayment Transaction, the New Credit Facilities, the payment of the fees
referred to in Section 3(c) hereof, the satisfaction of the other conditions set
forth in this Agreement and, if applicable, the payment of the M&A Make-Whole.

“New Credit Facilities” means, as the context may require, a New First Lien
Facility and, if applicable, a New Second Lien Facility, or either of such
facilities.

“New First Lien Facility” means a replacement first lien credit facility the
proceeds of which are used to repay in full (i) the obligations outstanding
under the First Lien Credit Agreement and the other First Lien Credit Documents
and (ii) if no Third Lien Obligations (other than contingent indemnity
obligations to the extent no claim giving rise thereto has been asserted) are to
remain outstanding following the Agreed Repayment Closing Date, the obligations
outstanding under the Second Lien Credit Agreement and the other Second Lien
Credit Documents.

 

- Annex A-3 -



--------------------------------------------------------------------------------

 

“New Second Lien Facility” means a replacement second lien credit facility the
proceeds of which are used to repay in full the obligations outstanding under
the Second Lien Credit Agreement and the other Second Lien Credit Documents, if
any Third Lien Obligations (other than contingent indemnity obligations to the
extent no claim giving rise thereto has been asserted) are to remain outstanding
following the Agreed Repayment Closing Date.

“Non-Payment Default” has the meaning assigned in Section 10(b) hereof.

“Notice Deadline” means the earlier of (x) 30 days prior to the consummation of
the applicable M&A Transaction, or (y) promptly (and in any event within 2
Business Days) following public disclosure or announcement of any steps taken by
the Borrowers in connection with such proposed M&A Transaction.

“Notice of Proposed Transaction” means, with respect to any M&A Transaction
consummated during the M&A Make-Whole Period, a notice delivered by the
Borrowers to each Lockup Party, with a copy to the counterparty to such M&A
Transaction, prior to consummation of such M&A Transaction but in any event no
later than the Notice Deadline, which notice shall set forth in reasonable
detail the terms of the proposed M&A Transaction and either (i) state that the
M&A Make-Whole will be payable by the Borrowers upon consummation of such M&A
Transaction or (ii) state that no M&A Make-Whole will be payable by the
Borrowers upon consummation of such M&A Transaction and setting forth
representations to the effect that clauses (x) and (y) of Section 3(e)(i) hereof
are true with respect to the proposed M&A Transaction. Each written
representation set forth in the Notice of Proposed Transaction shall include a
reasonably detailed explanation of the basis for such representation and the
Notice of Proposed Transaction shall state that it does not contain any material
non-public information. To the extent necessary, a Notice of Proposed
Transaction delivered at any time when the contents thereof contain material
non-public information shall be delivered to the Second Lien Agent only and
shall be designated as “PRIVATE” in the manner provided in the Section 9.9(b) of
the Second Lien Credit Agreement.

“Option Period End Date” means March 2, 2011.

“Original First Lien Credit Agreement” means the First Lien Credit Agreement as
in effect immediately prior to the effectiveness of this Agreement.

“Original Second Lien Credit Agreement” means the Second Lien Credit Agreement
as in effect immediately prior to the effectiveness of this Agreement.

“Payment Default” has the meaning assigned in Section 10(a) hereof.

“Qualifying Discussions” means any inquiry or other communication involving one
or more Persons, whether oral or written and whether by telephone, email,
facsimile or otherwise, referencing (x) a potential M&A Transaction, (y) the
purchase price, form of consideration or other economic term of a potential M&A
Transaction, or (z) the structure or any other term of a transaction that could
reasonably be expected to relate to a potential M&A Transaction, in each case,
without regard to the response (or lack thereof) from any recipient of such
communication; provided that an unsolicited inquiry from a non-VG Party shall
not constitute a Qualifying Discussion if such inquiry was initiated solely by a
non-VG Party after consummation of the Agreed Repayment Transaction and no VG
Party responds thereto in any form on or prior to June 30, 2011, and provided
further that the certain discussion previously disclosed to the Second Lien
Agent and referred to in Section 4(g) hereof shall nonetheless constitute a
Qualifying Discussion for purposes of the M&A Make-Whole.

 

- Annex A-4 -



--------------------------------------------------------------------------------

 

“Repayment Amount” means the agreed prepayment price of one-hundred eighty-one
and one-tenth percent (181.1%) times the sum of the principal amount of the
outstanding Second Lien Loans plus accrued but unpaid interest thereon at
August 30, 2010, together with the Accrued Interest Amount from August 30, 2010
through and including the Agreed Repayment Closing Date.

“Required Filing” has the meaning assigned in Section 3(a) hereof.

“Second Lien Amendment” means the First Amendment to the Second Lien Credit
Agreement set forth in Exhibit C hereto.

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of October 19, 2008, by and among the Borrowers, certain subsidiaries of
Holdings, as guarantors, the lenders from time to time party, the Second Lien
Agent, and Silver Point, as Collateral Agent and Lead Arranger, as amended,
including by the Second Lien Amendment.

“Second Lien Credit Documents” means the “Credit Documents” as defined in the
Second Lien Credit Agreement.

“Second Lien Lenders” means the “Lenders” as defined in the Second Lien Credit
Agreement.

“Second Lien Loans” means the “Term Loans” as defined in the Second Lien Credit
Agreement.

“Second Lien Modification Fee” means a fee in an aggregate amount equal to six
percent (6%) of the sum of the principal amount of the Second Lien Loans plus
accrued but unpaid interest thereon at August 30, 2010.

“Second Lien Obligations” means the “Obligations” as defined in the Second Lien
Credit Agreement.

“Second Lien Requisite Lenders” means the “Requisite Lenders” as defined in the
Second Lien Credit Agreement.

“Third Lien Documents” has the meaning assigned in the Second Lien Credit
Agreement.

“Third Lien Obligations” means the “Obligations” as defined in the Third Lien
Documents.

“VG Party” means, as of any date of determination, (i) Holdings or any of its
Subsidiaries; or (ii) any Person who (x) is, or at any time during the period
from November 2, 2009 to June 30, 2011 was, an officer, director, consultant or
advisor of or to Holdings or any of its Subsidiaries (or that is or was at any
time during such period effectively functioning as an officer, director,
consultant or advisor of or to Holdings or any of its Subsidiaries or acting on
behalf and at the direction of Holdings or any of its Subsidiaries), or (y) is
the employer of any such officer, director, consultant or advisor, or (z) is an
equityholder in Holdings that is otherwise affiliated with any such officer,
director, consultant or advisor; or (iii) any other Affiliate of any Person
referred to in clause (i) or (ii) above, or (iv) any director, executive officer
or senior employee of, or any executive-level consultant or advisor to, any
Person referred to in clause (ii) or (iii) above.

 

- Annex A-5 -



--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                         ,              (this
“Joinder”), is delivered by the undersigned pursuant to Section 2(b) of that
certain Master Agreement, dated as of November [2], 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Master Agreement”),
by and among Vonage Holdings Corp., Vonage America Inc., each of the Persons
party thereto from time to time as a Lockup Party, Silver Point Finance LLC
(“Silver Point”), in its capacity as first lien agent, Silver Point, in its
capacity as second lien agent, and each of the Persons party thereto as a
Consenting First Lien Lender. All capitalized terms not defined herein shall
have the meaning ascribed to them in the Master Agreement.

1. Joinder in the Master Agreement. The undersigned hereby agrees that on and
after the date hereof, it shall be a “Lockup Party” under and as defined in the
Master Agreement, and hereby assumes and agrees to perform all of the
obligations of a Lockup Party under Section 2 of the Master Agreement and agrees
that it shall comply with and be fully bound by the terms of the Master
Agreement as if it had been a signatory thereto as of the date thereof.

2. Unconditional Joinder. The undersigned acknowledges that the undersigned’s
obligations as a party to this Joinder are unconditional and are not subject to
either the execution of one or more Joinders by other parties or payment to the
undersigned of any portion of the Second Lien Modification Fee paid on the
Master Agreement Effective Date to the original Lockup Parties party to the
Master Agreement. The undersigned further agrees that it has joined and is fully
obligated as a Lockup Party under the Master Agreement.

3. Incorporation by Reference. All terms and conditions of the Master Agreement
are hereby incorporated by reference in this Joinder as if set forth in full
herein.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[                                                     ],
as Lockup Party

By:  

 

  Name:  

 

  Title:  

 

 

- Exhibit A-1 -



--------------------------------------------------------------------------------

 

EXHIBIT B

FIRST LIEN AMENDMENT

The following is the text of the amendment to the Original First Lien Credit
Agreement referred to in Section 5 of the Master Agreement, to become effective
upon satisfaction of the conditions set forth therein. Capitalized terms used in
this Exhibit B have the meanings ascribed to them in the First Lien Credit
Agreement.

1. Amendment to Section 1.1. Section 1.1 of the Credit Agreement (Definitions)
is hereby amended by adding the following new definitions in the correct
alphabetical order:

“Master Agreement” means that certain Master Agreement, dated as of November
[2], 2010, by and among the Borrowers, the Lenders party thereto (constituting
at least the Requisite Lenders), the Second Lien Administrative Agent and the
Second Lien Lenders party thereto, as the same may be amended, supplemented or
otherwise modified from time to time.

“Second Lien Lenders” means the “Lenders” as defined in the Second Lien Credit
Agreement.

“Second Lien Modification Fee” means a fee in an aggregate amount equal to six
percent (6%) of the sum of the principal amount of the Second Lien Term Loans
plus accrued but unpaid interest thereon at August 30, 2010, due and payable to
the Second Lien Lenders on the date of the execution of the Master Agreement.

2. Amendment to Section 6.14. Section 6.14 of the Credit Agreement (Amendments
or Waivers of Second Lien Credit Documents or Third Lien Documents) is hereby
amended by deleting the period at the end thereof, and inserting the following
language in its place:

“or as contemplated by the Master Agreement, including the amendment to the
Second Lien Credit Agreement effected in connection therewith, and
notwithstanding any term in Section 7.1(b) of the Intercreditor Agreement that
may be construed to the contrary, the Lenders acknowledge and agree that the
Borrowers shall be permitted to pay to the Second Lien Lenders the Second Lien
Modification Fee in connection with, and pursuant to the terms of, the Master
Agreement.”

3. Amendment to Section 6.19(a). Section 6.19(a) of the Credit Agreement
(Prepayments of Certain Indebtedness and other Obligations) is hereby amended
by:

(a) deleting the period at the end of the first sentence thereof, and inserting
the following language in its place: “and (vi) any payments in respect of the
Second Lien Term Loans in accordance with the terms of the Master Agreement,
including the Second Lien Modification Fee.”; and

(b) deleting the period at the end of the second sentence thereof, and inserting
the following language in its place: “or as contemplated by the Master
Agreement, including the amendment to the Second Lien Credit Agreement effected
in connection therewith.”

4. Reference to and Effect on the Credit Documents; Limited Effect. On and after
the date hereof and the satisfaction of the condition contained in Section 5 of
this Amendment, each reference in

 

- Exhibit B-1 -



--------------------------------------------------------------------------------

the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Credit Documents, nor constitute a waiver of any provisions of
any of the Credit Documents. Except as expressly amended herein, all of the
provisions and covenants of the Credit Agreement and the other Credit Documents
are and shall continue to remain in full force and effect in accordance with the
terms thereof and are hereby in all respects ratified and confirmed. Each Credit
Party acknowledges that this Amendment shall constitute a Credit Document.

[Remainder of this page intentionally left blank]

 

- Exhibit B-2 -



--------------------------------------------------------------------------------

 

EXHIBIT C

SECOND LIEN AMENDMENT

The following is the text of the amendment to the Original Second Lien Credit
Agreement referred to in Section 6 of the Master Agreement, to become effective
upon satisfaction of the conditions set forth therein. Capitalized terms used in
this Exhibit C have the meanings ascribed to them in the Second Lien Credit
Agreement.

1. Amendment to Section 1.1. Section 1.1 of the Credit Agreement (Definitions)
is hereby amended by adding the following new definitions in the correct
alphabetical order:

“Agreed Repayment Transaction” means the transaction contemplated by
Section 2(a) of the Master Agreement.

“Master Agreement” means that certain Master Agreement, dated as of November
[2], 2010, by and among the Borrowers, the Lenders party thereto (constituting
at least the Requisite Lenders), the Second Lien Administrative Agent and
“Lenders” (as defined in the Second Lien Credit Agreement) holding one-hundred
percent of the outstanding Second Lien Term Loans, as the same may be amended,
supplemented or otherwise modified from time to time.

“Option Period End Date” means March 2, 2011.

2. Amendment to Section 2.11. Section 2.11 of the Credit Agreement (Voluntary
Prepayments) is hereby amended by inserting the following new clause (c) at the
end thereof:

“(c) Notwithstanding the foregoing and notwithstanding the provisions of
Section 2.14(h) or any other provisions to the contrary herein regarding any
make-whole amount, premium or prepayment fees that are otherwise applicable,
upon three Business Day’s prior written notice given by Administrative Borrower
to Administrative Agent by 12:00 p.m. (New York City time) (and Administrative
Agent will promptly transmit such notice for Loans by telefacsimile or telephone
to each Lender) on any Business Day on or prior to the Option Period End Date,
Borrowers may prepay the Loans in full in cash at the Repayment Amount in
accordance with the terms and subject to the conditions set forth in the Master
Agreement. Notwithstanding the foregoing, in no event shall the Borrowers be
permitted to consummate an Agreed Repayment Transaction otherwise permitted by
this Section 2.11(c) after the earlier to occur of (x) the Option Period End
Date and (y) the termination of the Master Agreement by the Second Lien Agent
pursuant to Section 9 of the Master Agreement.”

3. Reference to and Effect on the Credit Documents; Limited Effect. On and after
the date hereof and the satisfaction of the condition contained in Section 4 of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Credit Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provisions of any of the Credit
Documents. Except as expressly amended herein, all of the provisions and
covenants of the Credit Agreement and the other Credit Documents are and shall
continue to remain in full

 

- Exhibit C-1 -



--------------------------------------------------------------------------------

force and effect in accordance with the terms thereof and are hereby in all
respects ratified and confirmed. Each Credit Party acknowledges that this
Amendment shall constitute a Credit Document.

[Remainder of this page intentionally left blank]

 

- Exhibit C-2 -



--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF BORROWERS’ COUNSEL OPINION

(Master Agreement Effective Date)

November [2], 2010

To Silver Point Finance, LLC,

as First Lien Administrative Agent under the

First Lien Credit Agreement referred to below,

and the Lenders from time to time party thereto

To Silver Point Finance, LLC,

as Second Lien Administrative Agent under the

Second Lien Credit Agreement referred to below,

and the Lenders from time to time party thereto

Ladies and Gentlemen:

We have acted as counsel to Vonage America Inc. (“Vonage America”) and Vonage
Holdings Corp. (“Holdings” and together with Vonage America, the “Borrowers”) in
connection with the Master Agreement (as defined below). Capitalized terms
defined in the Credit Agreements (as defined below) and used (but not otherwise
defined) herein are used herein as so defined.

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the following documents:

(a) the First Lien Credit and Guaranty Agreement dated as of October 19, 2008
(as amended, supplemented, or otherwise modified from time to time, including by
the amendment thereto set forth in the Master Agreement referred to below, the
“First Lien Credit Agreement”), by and among the Borrowers, the subsidiaries of
Holdings party thereto, the lenders from time to time party thereto, and Silver
Point Finance, LLC, as Administrative Agent (in such capacity, the “First Lien
Administrative Agent”) and Silver Point Finance, LLC, as Collateral Agent;

(b) the Second Lien Credit and Guaranty Agreement dated as of October 19, 2008
(as amended, supplemented, or otherwise modified from time to time, including by
the amendment thereto set forth in the Master Agreement referred to below, the
“Second Lien Credit Agreement”, and, together with the First Lien Credit
Agreement, collectively, the “Credit Agreements”), by and among the Borrowers,
the subsidiaries of Holdings party thereto, the lenders from time to time party
thereto, and Silver Point Finance, LLC, as Administrative Agent (in such
capacity, the “Second Lien Administrative Agent”) and Silver Point Finance, LLC,
as Collateral Agent;

(c) the Third Lien Note Purchase Agreement dated as of October 19, 2008 (the
“Third Lien Agreement”), by and among the Borrowers, the subsidiaries of
Holdings party thereto, the purchasers from time to time party thereto, and
Silver Point Finance, LLC, as note agent thereunder (in such capacity, the “Note
Agent”) and Silver Point Finance, LLC, as collateral agent thereunder;

 

- Exhibit D -



--------------------------------------------------------------------------------

 

(d) the Intercreditor Agreement dated as of October 19, 2008 (the “Intercreditor
Agreement”), by and among the First Lien Administrative Agent, the Second Lien
Administrative Agent and the Note Agent; and

(e) the Master Agreement dated as of the date hereof, by and among, the
Borrowers, the First Lien Administrative Agent, the Second Lien Administrative
Agent and the other parties thereto (the “Master Agreement”).

In addition, we have examined such corporate records, agreements, documents and
other instruments, and such certificates or comparable documents of public
officials and of officers and representatives of the Borrowers, and have made
such inquiries of such officers and representatives, as we have deemed relevant
and necessary as a basis for the opinions hereinafter set forth.

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Borrowers and upon the representations and warranties of
the Borrowers contained in the Master Agreement. We have also assumed that
(i) each party to the Master Agreement other than the Borrowers is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite power and authority to
execute, deliver and perform the Master Agreement, and (ii) the Master Agreement
has been duly authorized, executed and delivered by each party thereto other
than the Borrowers.

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

1. Each Borrower is a corporation validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.

2. Each Borrower has all requisite corporate power and authority to execute and
deliver the Master Agreement and to perform its obligations thereunder. The
execution, delivery and performance by each Borrower of the Master Agreement
(including the First Lien Amendment and the Second Lien Amendment, each as
provided for and defined in the Master Agreement) have been duly authorized by
all necessary corporate action on the part of each Borrower. The Master
Agreement has been duly and validly executed and delivered by each Borrower and
(assuming the due authorization, execution and delivery thereof by the other
parties thereto) constitutes the legal, valid and binding obligation of each
Borrower, enforceable against such Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that (A) rights to indemnification and contribution
thereunder may be limited by federal or state securities laws or public policy
relating thereto and (B) certain remedial provisions of the Master Agreement are
or may be unenforceable in whole or in part under the laws of the State of New
York, but the inclusion of such

 

- Exhibit D -



--------------------------------------------------------------------------------

provisions does not affect the validity of the Master Agreement, and the Master
Agreement contains adequate provisions for the practical realization of the
rights and benefits afforded thereby.

3. No consent, approval, waiver, license or authorization or other action by or
filing with any New York State or federal governmental authority is required in
connection with the execution and delivery by each Borrower of the Master
Agreement, the consummation by the Borrowers of the transactions contemplated
thereby or the performance by each Borrower of its obligations thereunder,
except (a) pursuant to federal and state securities or blue sky laws and
(b) those already obtained, in each case, as to which we express no opinion.

4. The execution and delivery by each Borrower of the Master Agreement and the
performance by such Borrower of its obligations thereunder will not conflict
with, constitute a default under or violate any of the terms, conditions or
provisions of (i) the First Lien Credit Agreement, (ii) the Second Lien Credit
Agreement, (iii) the Third Lien Agreement or (iv) the Intercreditor Agreement;
provided that we express no opinion as to the effect of the execution and
delivery of, or the refinancing of the obligations under the First Lien Credit
Agreement or the Second Lien Credit Agreement with proceeds of, any New Credit
Facility (as defined in the Master Agreement).

The opinions expressed herein are limited to the corporate laws of the State of
Delaware, the law of the State of New York and the federal laws of the United
States, and we express no opinion as to the effect on the matters covered by
this letter of the laws of any other jurisdiction.

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person (other than permitted assigns of any Lender), nor may
this letter or any copies hereof be furnished to a third party, filed with a
governmental agency, quoted, cited or otherwise referred to without our prior
written consent, other than to permitted assigns of any Lender or their bonafide
or potential assignees, transferees or participants in accordance with the terms
of the applicable Credit Agreement.

Very truly yours,

 

- Exhibit D -



--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF BORROWERS’ COUNSEL OPINION

(Agreed Repayment Closing Date)

[            ], 2010

To Silver Point Finance, LLC,

as First Lien Agent under the

First Lien Credit Agreement as defined in the

Intercreditor Agreement referred to below,

and the First Lien Lenders from time to time

party thereto

To Silver Point Finance, LLC,

as Second Lien Agent under the

Second Lien Finance Agreement as defined in

the Intercreditor Agreement referred to below,

and the Second Lien Lenders from time to time

party thereto

Ladies and Gentlemen:

We have acted as counsel to Vonage America Inc. (“Vonage America”) and Vonage
Holdings Corp. (“Holdings” and together with Vonage America, the “Borrowers”) in
connection with the [New Credit Facility], by and among the Borrowers, the
subsidiaries of Holdings party thereto, the lenders from time to time party
thereto, and [            ]. Capitalized terms used herein but not defined
herein shall have the meaning given to such terms in the Intercreditor Agreement
(as defined below).

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the following documents:

(a)         the [New Credit Facility];

(b)         the Third Lien Note Purchase Agreement dated as of October 19, 2008
(the “Third Lien Agreement”), by and among the Borrowers, the subsidiaries of
Holdings party thereto, the purchasers from time to time party thereto, and
Silver Point Finance, LLC, as note agent thereunder and Silver Point Finance,
LLC, as collateral agent thereunder; and

(c)         the Intercreditor Agreement dated as of October 19, 2008 (the
“Intercreditor Agreement”), by and among Silver Point Finance, LLC, as First
Lien Agent, Silver Point Finance, LLC, as Second Lien Agent, and Silver Point
Finance, LLC, as Third Lien Agent.

In addition, we have examined such corporate records, agreements, documents and
other instruments, and such certificates or comparable documents of public
officials and of officers and representatives of the Borrower, and have made
such inquiries of such officers and representatives, as we have deemed relevant
and necessary as a basis for the opinions hereinafter set forth.

 

- Exhibit E -



--------------------------------------------------------------------------------

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Borrowers and upon the representations and warranties of
the Borrowers contained in the [New Credit Facility]. In addition, we have
assumed that the [New Credit Facility] constitutes the legal, valid and binding
obligation of each party thereto.

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that the execution and delivery by each Borrower of the [New
Credit Facility], the performance by such Borrower of its obligations thereunder
and the use of proceeds of the [New Credit Facility] by the Borrowers to repay
the outstanding First Lien Obligations and Second Lien Obligations as
contemplated thereby will not conflict with, constitute a default under or
violate any of the terms, conditions or provisions of the Third Lien Agreement
or the Intercreditor Agreement.

The opinions expressed herein are limited to the law of the State of New York
and the federal laws of the United States, and we express no opinion as to the
effect on the matters covered by this letter of the laws of any other
jurisdiction.

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person (other than permitted assigns of any First Lien Lender
or Second Lien Lender), nor may this letter or any copies hereof be furnished to
a third party, filed with a governmental agency, quoted, cited or otherwise
referred to without our prior written consent, other than to permitted assigns
of any First Lien Lender or Second Lien Lender or their bonafide or potential
assignees, transferees or participants in accordance with the terms of the
applicable Credit Agreement.

Very truly yours,

 

- Exhibit E -